DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the amendment of 11/21/2022. All changes made to the claims have been entered. Accordingly, Claims 1-14, and 20 are currently pending in the application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of 
“determining N PSFCHs from among the at least one PSFCH based on a sum of power required to transmit the at least one PSFCH being greater than a maximum transmit power of the first device, wherein N is an integer greater than or equal to a number of PSFCH transmissions including at least one PSFCH transmission with a first priority and less than or equal to a maximum number of PSFCH transmission of the first device, and wherein at least one PSFCH transmission with a second priority lower than the first priority is excluded from the PSFCH transmissions including the at least one PSFCH transmission with the first priority, until a transmit power related to the first PSFCH transmissions including the at least one PSFCH transmission with the first priority is less than or equal to the maximum transmit power of the first device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein N is an integer greater than or equal to a number of PSFCH transmissions including at least one PSFCH transmission with a first priority and less than or equal to a maximum number of PSFCH transmission of the first device, and wherein at least one PSFCH transmission with a second priority lower than the first priority is excluded from the PSFCH transmissions including the at least one PSFCH transmission with the first priority, until a transmit power related to the first PSFCH transmissions including the at least one PSFCH transmission with the first priority is less than or equal to the maximum transmit power of the first device”. However such limitations do not appear to be disclosed in the Specification. Examiner suggests clarifying such subject matter and/or specifically pointing out such subject matter in the Specification. Similar rationale is applied to claims 14 and 20 reciting similar subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein at least one PSFCH transmission with a second priority lower than the first priority is excluded from the PSFCH transmissions including the at least one PSFCH transmission with the first priority, until a transmit power related to the first PSFCH transmissions including the at least one PSFCH transmission with the first priority is less than or equal to the maximum transmit power of the first device”. It is however unclear on what is exactly meant by such limitation. Does such limitation refer to excluding at least one PSFCH transmission with a second priority until a transmit power is less than or equal to the maximum transmit power in which when a transmit power is less than or equal to the maximum transmit power, such “excluded” at least one PSFCH transmission with a second priority is no longer “excluded” and is instead included or does such limitations refer to sequentially excluding PSFCH transmissions of  low priorities such that a transmit power is less than or equal to the maximum transmit power. Examiner suggests clarifying such subject matter and/or specifically pointing out such subject matter in the Specification. Similar rationale is applied to claims 14 and 20 reciting similar subject matter.
During the interview on 12/9/2022, Applicant indicates that such limitations should be interpreted as “sequentially excluding PSFCH transmissions of low priorities such that a transmit power is less than or equal to the maximum transmit power”. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claim(s) 1, 2, 3, 4, 14, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2022/0239416) in view of Hwang et al. (US 2020/0288286).

Regarding claim 1, 14, 20, Zhao discloses a method for performing wireless communication by a first device (a sidelink feedback method, a device, and a storage medium configured to determine an approach of transmission of a sidelink feedback channel by a terminal device, [0005]), the method comprising: 
	receiving at least one physical sidelink control channel (PSCCH); 
	receiving at least one physical sidelink shared channel (PSSCH) related to the at least one PSCCH (transmitting end sends sidelink data (including a physical sidelink control channel (PSCCH) and a physical sidelink shared channel (PSSCH) to the terminal device at the receiving end, [0043] and figure 7); 
	
	determining N PSFCHs from among the at least one PSFCH based on a sum of power required to transmit the at least one PSFCH being greater than a maximum transmit power of the first device (determine the maximum number of sidelink feedback channels that can be simultaneously transmitted by the first terminal device and in case where a sum of transmission power of the sidelink feedback channels to be transmitted is greater than the maximum transmission power of the first terminal device … the first terminal device does not allocate the transmission power to the sidelink feedback channels corresponding to the sidelink data with a low priority, [0057] and [0072]-[0073] and [0096]-[0103]), 
	wherein N is an integer greater than or equal to a number of PSFCH transmissions including at least one PSFCH transmission with a first priority and less than or equal to a maximum number of PSFCH transmission of the first device (determine, among the sidelink feedback channels that need to be transmitted, M sidelink feedback channels with the highest priorities as sidelink feedback channels to be transmitted according to the priority of data corresponding to the sidelink feedback channels that need to be transmitted in a case where the number of sidelink feedback channels that need to be transmitted is greater than the maximum number of sidelink feedback channels that can be simultaneously transmitted by the first terminal device and M is equal to the maximum number of sidelink feedback channels that can be transmitted by the first terminal device, [0096]-[0103] and [0072]-[0073]), and 
	wherein at least one PSFCH transmission with a second priority lower than the first priority is excluded from the PSFCH transmissions including the at least one PSFCH transmission with the first priority, until a transmit power related to the first PSFCH transmissions including the at least one PSFCH transmission with the first priority is less than or equal to the maximum transmit power of the first device (If the power of the sidelink feedback channels corresponding to a lowest priority is reduced to 0 (correlating to excluded) and the sum of transmission power of each of the sidelink feedback channels is still greater than maximum transmission power, the sum of transmission power is enabled to correspond to the power of the sidelink feedback channels of a next-lowest priority, and the rest may be deduced by analogy until the sum of transmission power is less than or equal to the maximum transmission power of the first terminal device and reduce the transmission power of the third sidelink feedback channel corresponding to the priority with 4 and not allocate the transmission power to the sidelink feedback channels corresponding to the sidelink data with a low priority (correlating to excluding), [0072]-[0073] and [0101]-[0103]);
	determining a transmit power for the N PSFCHs; and 
	transmitting the N PSFCHs based on the transmit power (determine the transmission power of the sidelink feedback channels to be transmitted, [0099]-0103] and [0070]-[0073]). 


	Zhao however fails to disclose determining a resource related to at least one physical sidelink feedback channel (PSFCH) based on an index of a slot and an index of a subchannel related to the at least one PSSCH. In a similar field of endeavor, Hwang discloses determining a resource related to at least one physical sidelink feedback channel (PSFCH) based on an index of a slot and an index of a subchannel related to at least one PSSCH (UE determine the frequency domain and/or code domain of the PSFCH resource, based on at least one of a slot index related to PSCCH/PSSCH/PSFCH, a subchannel related to PSCCH/PSSCH and mapping relationship between the index of a slot/index of a first subchannel in an HARQ related set for the PSCCH/PSSCH and a PSFCH resource, [0129] and [0185]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of determining PSFCH resource based upon indexes of a slot/subchannel as disclosed by Hwang into the method for simultaneous PSFCH transmissions comprising HARQ feedback information carried in PSFCH as disclosed by Zhao in order to improve the system and provide flexible means of indicating parameters for association with PSFCH, such as via the use of indexes.


Regarding claim 2, Zhao discloses wherein, based on a number of PSFCHs scheduled to the first device being greater than a maximum number of PSFCHs that the first device can transmit, the maximum number of PSFCH transmissions is the maximum number of PSFCHs that the first device can transmit (determine, among the sidelink feedback channels that need to be transmitted, M sidelink feedback channels with the highest priorities as sidelink feedback channels to be transmitted according to the priority of data corresponding to the sidelink feedback channels that need to be transmitted in a case where the number of sidelink feedback channels that need to be transmitted is greater than the maximum number of sidelink feedback channels that can be simultaneously transmitted by the first terminal device and M is equal to the maximum number of sidelink feedback channels that can be simultaneously transmitted by the first terminal device, [0096]-[0103])
Regarding claim 3, Zhao discloses wherein, based on a number of PSFCHs scheduled to the first device being smaller than a maximum number of PSFCHs that the first device can transmit, the maximum number of PSFCH transmissions is a number of PSFCHs scheduled to the first device (transmit all sidelink feedback channels that need to be transmitted in a case where the number of sidelink feedback channels that need to be transmitted is less than or equal to the maximum number of sidelink feedback channels that can be simultaneously transmitted by the first terminal device, [0096]-[0103]).
Regarding claim 4, Zhao discloses wherein the first priority is a lowest priority among priorities of the PSFCH transmissions including the at least one PSFCH transmission with the first priority (the sum of transmission power is enabled to correspond to the power of the sidelink feedback channels of a next-lowest priority, and the rest may be deduced by analogy until the sum of transmission power is less than or equal to the maximum transmission power of the first terminal device and a priority of sidelink data corresponding to a second sidelink feedback channel to be transmitted is 3 and not allocate the transmission power to the sidelink feedback channels corresponding to the sidelink data with a low priority, [0072]-[0073] and [0101]-[0103])




	
	
13.	Claim(s) 5, 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Hwang, in further view of Chae (US 2019/0052411).
Regarding claim 5, Zhao and Hwang fails to disclose  wherein, based on parameters related to Open Loop Power Control (OLPC) that determines a transmit power for a PSFCH being not configured to the first device, the transmit power for the PSFCH is configured to the maximum transmit power of the first device. However in a similar field of endeavor, Chae discloses based on parameters related to Open Loop Power Control (OLPC) that determines a transmit power for a PSFCH being not configured to the first device, the transmit power for the PSFCH is configured to the maximum transmit power of the first device (when the M-UE determines max power, the max power can be restricted by OLPC, [0135] and [0133] and  [0139]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a max power be restricted or not restricted by OLPC (not restricted correlating to OLPC being not configured and thus transmit power would be unrestricted maximum power of the device) as disclosed by Chae into the method for simultaneous PSFCH transmissions based upon a maximum transmit power of a device as disclosed by Zhao and Hwang  in order to improve the system and provide different scenarios of determining a transmit power, such that when a max  power is not restricted by OLPC, the transmit power would be the maximum transmit power of the UE as max power is not restricted. 
Regarding 6, Zhao discloses wherein the transmit power of each of the N PSFCHs is a value in which the maximum transmit power of the first device is equally shared (equally allocates the transmission power for the sidelink feedback channels to be transmitted according to the maximum transmission power of the first terminal device, [0071] and [0100]).

Allowable Subject Matter
14.	Claims 7-13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
15.	Applicant’s arguments with respect to claim(s) 1-14, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473